                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW JERSEY


  VERNINA ADAMS,
                                                      HONORABLE ANNE E. THOMPSON
         Petitioner,

  V.                                                               Civil Action
                                                                No. 16-6780 (AET)
  UNITED STATES,OF AMERICA,

         Respondent.                                                 OPINIOrJi     E C E I V E D
                                                                                      DEC 132018
ANNE E. THOMPSON, U.S.D.J.                                                       AT 8:30      350
                                                                                    WILLi'ft.M T. WALS £.M
                                                                                           CLERK      H
                                        I.     INTRODUCTION

        Vemina Adams ("Petitioner") moves to vacate, correct, or set aside her federal sentence

pursuant to 28 U.S.C. § 2255. (ECF No. 7.) Respondent the United States of America opposes

the motion. (ECF No. 20.) For the reasons stated herein, Petitioner's motion is denied, and no

certificate of appealability will issue. 1

                                         II.   BACKGROUND

        On July 31, 2013, Petitioner pled guilty to a one-count information charging her with

conspiracy to commit bank fraud, 18 U.S.C. § 1349. United States v. Adams, Crim. No. 13-501,

ECF No. 165. The charge against Petitioner arose from an international credit card "bust out"




        Also pending before the Court is Petitioner's Second Motion for Release Pending
Resentencing. (ECF No. 28). This Court denied Petitioner's original motion for release pending
resentencing and her motion for a prompt ruling on February 9, 2018. (ECF Nos. 25, 26.) In
response to a note in this Court's opinion that it was only in receipt of Petitioner's "Supplement"
to her motion for release pending resentencing, on February 26, 2018, Petitioner re-submitted her
original motion and requested the Court consider her arguments anew. (ECF No. 28.) Whether
or not this filing was procedurally sound, because the Court denies Petitioner's§ 2255 motion,
her Motion for Release Pending Resentencing is denied as moot.
scheme that "involved the creation of thousands of false identities, fraudulent identification

documents, and doctored credit reports." Crim. No. 13-501, ECF No. 163, CJ[ 2. Petitioner's role

in the conspiracy was to add the false identities created by her co-conspirators to authorized user

tradelines through her business, One Stop Credit Shop, to improve the credit histories of the false

identities. Id.   41(41[   13-14. Petitioner began One Stop Credit Shop in 2009 and promoted it as a

service to assist users in improving their credit scores and histories.

        Shortly before Petitioner was arrested on the present charges, she was arrested and

charged with wire fraud and identity theft in the Northern District of California ("Offense 584").

The conduct underlying Offense 584 also involved Petitioner's business, One Stop Credit Shop.

Petitioner would use the personal information of One Stop Credit Shop users to create fictitious

internet businesses and for each fictitious business she would create a Paymate account to

process online payments. Paymate is a credit processing service for online businesses based in

California. Petitioner and her co-conspirators in Offense 584, which included her relatives and

friends, would use their personal debit and credit cards to make purchases from the fictitious

businesses. Once the payments were processed, Petitioner would withdraw the funds from the

fictitious businesses' Paymate accounts. A few weeks later, Petitioner would contact her credit

card company and report that the goods ordered from the fictitious businesses had not arrived

and would be issued a "charge back" by the credit card company. On October 23, 2013,

Petitioner was sentenced to a total thirty-eight months incarceration on one count of wire fraud

and one count of aggravated identity theft.

        On May 6, 2016, Petitioner was sentenced on the instant offense. Crim. No. 13-501, ECF

No. 175. This Court, in reliance on the Presentence Report, determined that Petitioner's criminal

history category was V, "[r]eflecting the fact that she has committed a series of fraud offenses



                                                        2
over an extended period of time." (ECF No. 31, at 19:25 to 20:2.) Based on her criminal history

category and her offense level under the Sentencing Guidelines, the advisory guidelines range

was a sentence of 77 to 96 months. (Id. at 12: 11-13.) At sentencing, the Government moved for

a downward departure pursuant to§ 5Kl.1 for substanrial assistance. (Id. at 12:24 to 18:7.)

Petitioner was thus sentenced to a prison term of forty months with a five-year period of

supervised release to run partially concurrently with her sentence on Offense 584 and a sentence

for possession of a prohibited object in custody. Crim. No. 13-501, ECF No. 176. Petitioner did

not file a direct appeal.

        Petitioner filed her motion to correct, vacate, or set aside her federal sentence under 28

U.S.C. § 2255 in the proper form on February 6, 2017. (ECF No. 7.) Petitioner raises the

following arguments in support of her motion, each framed as a claim of ineffective assistance of

counsel: ( 1) for failing to challenge Petitioner's criminal history category as set forth in the

Presentence Report; (2) for failing to object to the application of a two-point enhancement under

§ 2B l. l(b )(10) for use of "sophisticated means"; and (3) for failing to request that Petitioner

receive a credit on her sentence for time served on her sentence for Offense 584.

                                         III.    DISCUSSION

        Section 2255 provides in relevant part that:

            [a] prisoner in custody under sentence of a court established by Act of
            Congress claiming the right to be released upon the ground that the
            sentence was imposed in violation of the Constitution or laws of the
            United States ... may move the court which imposed the sentence to
            vacate, set aside or correct the sentence.

28 U.S.C. § 2255(a). A district court must hold an evidentiary hearing on a § 2255 motion

unless the "motion and the files and records of the case conclusively show" that the movant is

not entitled to relief. 28 U.S.C. § 2255(b); see also United States v. Booth, 432 F.3d 542, 545-46



                                                   3
(3d Cir. 2005).

       The Government argues that Petitioner has waived each of her arguments because she did

not raise her claims in a direct appeal and challenges to a sentencing court's application of the

Sentencing Guidelines are not cognizable on a§ 2255 motion. While it is well-established that a

collateral challenge under§ 2255 is not a replacement for a direct appeal, United States v. Frady,

456 U.S. 152, 165 (1982), the claims raised by Petitioner contain sufficient allegations of

ineffective assistance of counsel to render them cognizable under§ 2255. To the extent

Petitioner challenges the application of the Guidelines separate from her claims of ineffective

assistance of counsel, the Court will not consider those claims. United States v. Ruddok, 82 F.

App'x 752, 758 (3d Cir. 2003).

       A defendant seeking to show that his counsel was constitutionally ineffective must meet a

"highly demanding" standard. Lockhard v. Fretwell, 506 U.S. 364, 378 (1993). To prevail on a

claim of ineffective assistance of counsel, the defendant must show: 1) his counsel's performance

fell below an objective standard of reasonable professional assistance; and 2) that counsel's

deficient performance prejudiced the defense, meaning there is a reasonable probability that, but

for counsel's unprofessional errors, the outcome would have been different. Strickland v.

Washington, 466 U.S. 668, 687-94 (1984).

   A. Calculation of Criminal History Category

       Petitioner argues that her counsel was ineffective by not objecting to the calculation of

her criminal history as set forth in the Presentence Report. The Presentence Report determined

that Petitioner had a criminal history level of 10, which put her in Category V. Specifically,

Petitioner takes issue with the categorization of three offenses: a 2004 conviction in the State of

Pennsylvania for forgery, theft by deception and other related offenses ("Offense 621"), which



                                                 4
was assigned three points; a 2004 conviction in Philadelphia Municipal Court on an unrelated

charge of forgery, theft, and writing a bad check ("Offense 531 "), which was assigned one point;

and Offense 584 for bank fraud and identity theft, which was assigned three points. Petitioner

alleges that she requested her counsel object to the points assigned to these offenses, but he

advised that because she had entered into a plea agreement, she could only object to the Personal

and Family sections of the Presentence Report.

       While the Court finds that Petitioner's counsel was not ineffective in not raising these

arguments, Petitioner was not barred by the plea agreement from challenging the calculation of

her criminal history. Indeed, under the plea agreement, both parties "reserve[d] any right they

may have under 18 U.S.C. § 3742 to appeal the sentencing court's determination of the criminal

history category." Crim. No. 13-501, ECF No. 167, at 8. Nor did the plea agreement set forth

any stipulations regarding Petitioner's criminal history level. Nevertheless, as set forth below,

Petitioner's ineffective assistance of counsel claims related to her criminal history categorization

are denied because she cannot show she was prejudiced by the failure of counsel to raise these

arguments. Each of the prior sentences challenged by Petitioner was assigned the proper point

value. Thus, even had her counsel raised these arguments, she would have received a criminal

history category of V.

       First, Petitioner argues that her counsel was deficient by not arguing that Offense 621

should have only received one criminal history point because Petitioner was only sentenced to

house arrest and thus did not receive a ''sentence of imprisonment" on the conviction.

Sentencing Guideline§ 4Al.1 governs how prior convictions and sentences are counted to

determine a defendant's criminal history category. U.S. Sentencing Guidelines Manual§ 4Al.1

(U.S. Sentencing Comm'n 2014). Under that section, a prior "sentence of imprisonment" may



                                                 5
be worth two or three points depending on the length of the sentence, whereas all other sentences

receive only one point. See id. The Third Circuit has yet to determine whether a sentence for

home confinement constitutes a "sentence of imprisonment" under§ 4Al. l. However, other

circuit courts that have considered the question have determined that a sentence of home

confinement is not a "sentence of imprisonment" for the purposes of § 4 A 1.1. See United States

v. Gordon, 346 F.3d 135, 137-39 (5th Cir. 2003); United States v. Jones, 107 F.3d 1147, 1161-

65 (6th Cir. 1997) ("Given the Sentencing Guidelines' uniform treatment of home detention, it

is, therefore, apparent that under the Sentencing Guidelines, time spent in home detention does

not constitute a 'sentence of imprisonment."').

       Nevertheless, this Court need not determine whether Petitioner's initial sentence on

Offense 621 constituted a sentence of imprisonment because the record demonstrates that, even

if the sentence for house arrest was not a sentence of imprisonment, Offense 621 was properly

assigned three points. According to court records, Petitioner violated her probation on Offense

621 after serving her term of home confinement. Related to that violation, on August 9, 2007,

Petitioner was sentenced to a minimum 11 months, 15 days, maximum 23 months term of

incarceration. Petitioner was eligible for work release and it appears she served her sentence at a

halfway house. 2 Because the maximum sentence on Petitioner's probation violation was more

than one year and one month, three criminal history points were properly assigned. §

4Al. l(b )(1) ("Add 3 points for each prior sentence of imprisonment exceeding one year and one

month.");§ 4Al.2, Application Note 2 ("For the purposes of applying§ 4Al.l(a), (b), or (c), the




2
       It also appears from the parties' briefing that Petitioner was briefly confined at the
Riverside County Jail in Philadelphia, New Jersey from February 13, 2007 to September 3, 2007
on the probation violation.


                                                  6
length of a sentence of imprisonment is the stated maximum .... "); 3 The fact that Petitioner

was permitted to serve her sentence in a work release program does not decrease the point value

assigned to Offense 621 because a sentence, such as work release, "that stipulates or permits

alternate treatment is treated as a sentence of imprisonment." United States v. Jones, 557 F.

Supp. 2d 630, 643 (E.D. Pa. 2008) (quoting United States v. Schnupp, 368 F.3d 331, 335 (3d Cir.

2004),judgment vacated, 543 U.S. 1111 (2005)); see also United States v. Ruffin, 40 F.3d 1296,

1299 (D.C. Cir; 1994) (finding that work release program counted as sentence of imprisonment

under the Sentencing Guidelines); United States v. Urbizu, 4 F.3d 636, 637-38 (8th Cir. 1993)

(finding that sentence served in halfway house constituted a sentence of imprisonment). Because

Offense 621 was properly assigned three points, Petitioner cannot demonstrate that had her

counsel raised this argument at sentencing, she would have fallen into a lesser criminal history

category or received a lesser sentence.

       Petitioner next argues that her counsel was ineffective by not arguing that Offenses 621

and 531 should have been counted as a single sentence under§ 4Al.2(a)(2). That section

provides that

                Prior sentences always are counted separately if the sentences were
                imposed for offenses that were separated by an intervening arrest
                (i.e., the defendant is arrested for the first offense prior to
                committing the second offenses). If there is no intervening arrest,
                prior sentences are counted separately unless (A) the sentences
                resulted from offenses contained in the same charging instrument;
                or (B) the sentences were imposed on the same day.

§ 4Al.2(a)(2). Petitioner argues that the two offenses were committed at the same time, prior to




3       Though Petitioner was sentenced twice on Offense 621-for the original conviction and
the probation violation-the Sentencing Guidelines state that it should be counted as one
sentence to ensure that "no more than three points will be assessed for a single conviction, even
if probation or conditional release was subsequently revoked." § 4Al.2, Application Note 11.

                                                 7
her first arrest and thus because she was sentenced on Offenses 621 and 531 on the same day,

they should count as a single sentence. However, court records of both convictions demonstrate

that there was, in fact, an intervening arrest between the two offenses. Petitioner was arrested on

December 13, 2003 on Offense 621. The conduct on which Offense 621 was based occurred on

October 9, 2002. Petitioner's arrest for Offense 531 was effectuated on December 22, 2003 and,

according to the Pr~sentence Report, the conduct on which offense 531 was based occurred on

December 15, 2003. Thus, because Offense 531 was committed after Petitioner was arrested on

Offense 621, these offenses were properly counted separate! y. Again, had counsel raised this

argument at sentencing, Petitioner's criminal history category would not have changed. Thus,

she cannot demonstrate she was prejudiced by any alleged deficiency of counsel.

       Finally, Petitioner argues that her counsel was deficient by not arguing that her sentence

on Offense 584 should not have been included in her criminal history score because it involved

the same criminal conduct as the instant offense. Petitioner's criminal history score included

three points for her sentence on Offense 584. In calculating a defendant's criminal history, "a

sentence imposed after the defendant's commencement of the instant offense, but prior to

sentencing on the instant offense, is a prior sentence if it was for conduct other than conduct that

was part of the instant offense."   § 4 A 1.2,   Application Note 1.

       The determination of whether conduct is part of the instant offense is governed by

Sentencing Guidelines§ 1BL3 which defines "relevant conduct." Id. Relevant conduct includes

               (A) all acts and omissions committed, aided, abetted, counseled,
                   commanded, induced procured, or willfully caused by the
                   defendant; and (B) in the case of a jointly undertaken criminal
                   activity ... all reasonably foreseeable acts and omissions of
                   others in furtherance of the jointly undertaken criminal activity,
                   that occurred during the commission of the offense of
                   conviction, in preparation for that offense, or in the course of
                   attempting to avoid detection or responsibility for that offense.


                                                      8
§ 1Bl.3(b)(l). In considering whether an offense involved relevant conduct. "courts examine

'(1) the degree of similarity of the offenses; (2) the regularity (repetitions) of the offense; and (3)

the time interval between the offenses."' United States v. Lawrence, 214 F. Supp. 3d 401,411

(E.D. Pa. 2016) (quoting United States v. West, 643 F.3d 102, 111 (3d Cir. 2011)).

       Petitioner was not prejudiced by her counsel's failure to raise this argument at sentencing.

While both offenses involved the use of Petitioner's company, One Stop Credit Shop, and were

conducted during the same period, the conduct underlying the offenses was distinct. In the

instant offense, Petitioner used One Stop Credit Shop to sell credit tradelines to her co-

conspirators to improve the credit histories of the false identities. Offense 584, on the other

hand, involved Petitioner's use of personal information of One Stop Credit Shop users to

establish fictitious businesses and defraud Paymate, a credit card processing company. Petitioner

argues that because each of these crimes involved One Stop Credit Shop and the personal

information of its users, the offenses are based on the same "relevant conduct." However, the

only similarities between the two offenses are that Petitioner used her business to perpetuate the

offenses. The method of each offense was distinct enough to separate the two. Because the

Court finds that Offense 584 was properly included in Petitioner's criminal history calculation,

she cannot show that she was prejudiced by counsel's failure to raise this argument at sentencing.

   B. Two-Point Sophisticated Means Enhancement

       Petitioner asserts that her counsel was deficient by not seeking a two-point reduction in

her offense level at sentencing based on the 2015 Amendments to the Sentencing Guidelines

which changed the requirements for a "sophisticated means" enhancement.

       As stipulated to by the parties in the plea agreement, this Court determined that

Petitioner's offense level under the Sentencing Guidelines was a 22, which included a two-point


                                                   9
enhancement for use of sophisticated means in effectuating the fraud. Petitioner was sentenced

pursuant to the 2014 Sentencing Guidelines, which permitted a two-point enhancement where

"the offense otherwise involved sophisticated means." U.S.S.G. § 2Bl.l(b)(10); United States v.

Parker, 468 F. App'x 183, 185 (3d Cir. 2012). In 2015, the United States Sentencing

Commission's amendments to the Sentencing Guidelines included Amendment 792 which

"narrow[ed] the focus of the specific offense characteristic at§ 2Bl.l(b)(10)(C) to cases in

which the defendant intentionally engaged in or caused conduct constituting sophisticated

means." U.S. Sentencing Guidelines Manual, appx. C, supp., at 113 (U.S. Sentencing Comm'n

2015). 4 Thus, under Amendment 792, a sophisticated means enhancement would only apply

where the defendant's individual conduct constituted sophisticated means under the Guidelines.

Id. Amendment 792 was not designated to apply retroactively. U.S. Sentencing Guidelines

Manual§ lBl.lO(d) (U.S. Sentencing Comm'n 2015).

       Counsel's performance did not fall below an objective standard of reasonableness by not

raising this argument at sentencing. First, requesting a reduction of Petitioner's offense level

would have breached the plea agreement as the parties agreed "not to seek or argue for any

upward or downward departure, adjustment or variance" not set forth in the agreement. See

Rakes v. United States, Civ. No. 13-6460, 2016 WL 80641, at *2 (D.N.J. Jan 7, 2016).

Moreover, because Petitioner was sentenced under the 2014 Sentencing Guidelines, Amendment

792 was not applicable to her as the amendment does not apply retroactively. See§ lBl.lO(d);

United States v. Brown, 694 F. App'x 62, 64 (3d Cir. 2017); United States v. Egwuekwe, 668 F.




4
        The amended section provides for a two-point enhancement where "the offense otherwise
involved sophisticated means and the defendant intentionally engaged in or caused the conduct
constituting sophisticated means." U.S. Sentencing Guidelines Manual § 2B 1.1 (b )( 10) (U.S.
Sentencing Comm'n 2015).

                                                 10
App'x 421,422 (3d Cit. 2016). Because Amendment 792 was not applicable to Petitioner, she

was not prejudiced by her counsel's failure to raise this argument at sentencing.

   C. Time Served

       Lastly, Petitioner argues that her counsel was ineffective by not arguing for a reduction of

sentence pursuant to § 5G 1.3 for time served on her sentence for Offense 584. The Guidelines

provide that where "a term of imprisonment resulted from another offense that is relevant

conduct to the instant offense of conviction [under§ 1Bl.3(a)]," a sentencing court shall either

"adjust the period of imprisonment already served on the undischarged term of imprisonment ...

and the sentence for the instant offense shall be imposed to run concurrently to the remainder of

the undischarged term of imprisonment." § 5G 1.3(b)( 1)-(2). Petitioner argues that because

Offense 584 involved the same relevant conduct to the instant offense, her sentence should have

been reduced to account for time already served on Offense 584.

       Petitioner's counsel was not deficient by not raising this argument at sentencing because,

as set forth above, the instant offense and Offense 584 did not involve the same relevant conduct.

Thus, Pet.it~?R~r would not have been entitled to a reduction of sentence pursuant to §

5G 1.3(b)( 1)-(2). Moreover, to account for Petitioner's sentence on Offense 584, this Court

ordered that the sentences for the instant offense and Offense 584 run partially concurrently.

Accordingly, she cannot show that her counsel was deficient for not raising a meritless argument

for a further reduction of her sentence.

       As part of her argument regarding a reduction of her sentence for time served, Petitioner

also raises claims regarding the Bureau of Prisons' implementation of her sentence and the

conditions of confinement at FCI Philadelphia and the Monmouth County Jail. To the extent,

Petitioner seeks any relief for these claims, neither is cognizable on a § 2255 motion. See



                                                11
McKnight v. United States, 27 F. Supp. 3d 575, 579 (D.N.J. June 25, 2014) (noting that

challenges to the Bureau of Prisons' calculation of a defendant's prison term must be brought on

a motion under 28 U.S.C. § 2241); Leamer v. Fauver, 288 F.3d 532, 543 (3d Cir. 2002) (prison

conditions of confinement claims are properly brought under 42 U.S.C. § 1983).

                          IV.     CERTIFICATE OF APPEALABILITY

        An appeal may not be taken to the court of appeals from a final order in a§ 2255

proceeding unless a judge issues a certificate of appealability on the ground that "the applicant

has made a substantial showing of the denial of a constitutional right." 28 U.S.C. § 2253(c )(2).

Applying this standard, the Court finds that a certificate of appealability shall not issue in this

case.

                                        V.      CONCLUSION

        For the reasons stated above, Petitioner's Motion to Vacate, Correct, or Set Aside her

sentence is denied. No certificate of appealability shall issue. The pending motion for release

pending resentencing is denied as moot. An accompanying Order will be entered.




                                                               United States District Judg




                                                  12
